Slip Op. 06-30

                UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
                                                :
HANGZHOU SPRING WASHER CO., LTD.,               :
                                                :
                        Plaintiff,              :
                                                :
            v.                                  :
                                                :
UNITED STATES OF AMERICA,                       :                 Before: Carman, Judge
                                                :
                        Defendant,              :                 Court No. 04-00133
                                                :
and                                             :
                                                :
SHAKEPROOF ASSEMBLY COMPONENTS                  :
DIVISION OF ILLINOIS TOOL WORKS, INC.,          :
                                                :
                        Defendant-Intervenor.   :
________________________________________________:


                                         JUDGMENT

        In Hangzhou Spring Washer Co., Ltd., v. United States, 29 CIT __, 387 F. Supp. 2d 1236
(2005), the Court affirmed in part and remanded in part this matter to the United States
Department of Commerce (“Commerce”). This Court affirmed the issues of valuation of plating
and overhead, selling, general and administrative expenses, and profit as being supported by
substantial evidence on the record or otherwise in accordance with law. Hangzhou, 387 F. Supp.
2d at 1251. Pursuant to Commerce’s voluntary remand request to review the issue of subsidy
suspicion policy regarding the valuation of steel wire rod, the Court also remanded the issue of
revocation insofar as the review would have affected its outcome.

        On October 14, 2005, Commerce filed its Redetermination on Remand Pursuant to
Hangzhou Spring Washer Co., Ltd., v. United States, Court No. 04-00133 (“Remand
Redetermination”). In its Remand Redetermination, Commerce determined that no modifications
needed to be made to Certain Helical Spring Lock Washers from the People’s Republic of China,
69 Fed. Reg. 12,119 (Dep’t Commerce Mar. 15, 2004) (final results of antidumping duty
administrative review) (“9th Review Final Results”). Upon review, Commerce found that its
decision regarding the use of surrogate prices to value steel wire rod in the 9th Review Final
Results was correct. See Remand Redetermination at 1. Commerce reconsidered the issue of
valuation of steel wire rod in light of its subsequent decision in Certain Color Television
Court No. 04-00133                                                                        Page 2


Receivers from the People’s Republic of China, 69 Fed. Reg. 20,594 (Dep’t Commerce Apr. 15,
2004) (final determination) (“Color Televisions”). After revisiting the issue, Commerce stated
that Color Televisions “was a departure from [its] practice and should not be followed because it
did not take proper account of the directive in the legislative history for [Commerce] to avoid
using any prices which it has reason to believe or suspect may be dumped or subsidized prices.”
Remand Redetermination at 6. Consequently, Commerce found that the dumping margin for
Hangzhou Spring Washer Company (“Hangzhou”) continues to be above de minimis and
therefore revocation is unwarranted. See id. at 1. Accordingly, Hangzhou’s antidumping duty
margin for the period from October 1, 2001, to September 30, 2002, remains 28.59 percent. See
9th Review Final Results at 12,120.

       Having received, reviewed and duly considered Commerce’s Remand Redetermination
and comments from parties, this Court holds that Commerce complied with the remand order.
Further, this Court holds that Commerce’s Remand Redetermination is reasonable, supported by
substantial evidence on the record and otherwise in accordance with law; and it is hereby

        ORDERED that the Remand Redetermination filed by Commerce on October 14, 2005,
is affirmed in its entirety.




                                                      /s/ Gregory W. Carman
                                                    Gregory W. Carman
                                                    Judge


Dated: February 28, 2006
       New York, New York